DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                            
Claims 1-20 are present for examination.                         

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/10/2021 and 08/27/2021, respectively, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.                           

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.                               

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, 14, 15, 19, 20 are rejected under 35 U.S.C. 103 as being obvious over Gillaspie et al (US 2013/0182307), hereafter as Gillaspie, in view of Rozbicki et al (US 2014/0182125), hereafter as Rozbicki.                          
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).              
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.                              
RE claims 1 and 19, Gillaspie discloses the invention substantially as claimed.                        
Gillaspie discloses that a method for the preparation of an electrochromic device (20) (see claim 23; and figure 1), comprising: depositing an electrochromic layer (EC) (30) on a first conductive layer (26), thereby providing a first deposited electrode (see claim 23; and figure 1); and depositing a counter electrode layer (28) on an ion-conductive layer (30), thereby providing a second deposited electrode (see claim 23; and figure 1), wherein the counter electrode layer (28) comprises a mixed oxide having a formula LixNi(II)1-yNi(III)yM(A)zO(1-0.5x+0.5y+3z) (see claims 23, 31; and figure 1), wherein the M(A) is W(VI) (see claim 23).                             
However, Gillaspie does not specifically disclose that a process of forming an electrochromic stack comprises a depositing, at a single metallic lithium station, metallic lithium onto an electrochromic EC layer deposited at an electrode station.                          
The feature would be easily derived from the teaching of Rozbicki (a layer of metallic lithium may be formed between a counter electrode layer (310) and an electrochromic layer (306) (see paragraph [0080] and figure 3A); and a pane of glass (302) may be passed through successive deposition stations where each station deposits some or all of a particular layer in an electrochromic device stack (320) (see paragraph [0028]; and figure 3A).                           
Gillaspie and Rozbicki are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Gillaspie by including the teachings from Rozbicki in order to reduce or prevent the formation of an interfacial region between the electrochromic layer and the counter electrode layer of a electrochromic device that impacts the performance of the device.                     
RE claim 2, Gillaspie in view of Rozbicki disclose that depositing, at a second electrode station, a second portion of the electrochromic EC layer onto the metallic lithium deposited at the single metallic lithium station (see Rozbicki, paragraph [0080] and figure 3A; i.e., a layer of metallic lithium may be formed between a counter electrode layer (310) and an electrochromic layer (306); also see paragraph [0028]; and figure 3A; i.e., a pane of glass (302) may be passed through successive deposition stations where each station deposits some or all of a particular layer in an electrochromic device stack (320)).                        
RE claim 4, Gillaspie in view of Rozbicki disclose that depositing, at an ion-conducting (IC) station, an IC layer of the electrochromic stack onto the second portion of the electrochromic EC layer deposited at the second electrode station (see Rozbicki, paragraph [0049] and figure 3A; i.e., the ion conducting layer 308 is sandwiched between the an electrochromic layer 306 and a counter electrode layer 310).                      
RE claim 5, Gillaspie in view of Rozbicki disclose that depositing, at an ion-conducting (IC) station, an IC layer of the electrochromic stack onto the metallic lithium deposited at the single metallic lithium station (see Rozbicki, paragraph [0049] and figure 3A; i.e., the ion conducting layer 308 is sandwiched between the an electrochromic layer 306 and a counter electrode layer 310); also see [0080] and figure 3A; i.e., a layer of metallic lithium may be formed between the counter electrode layer 310 and the electrochromic layer 306).                                                  
RE claim 6, Gillaspie in view of Rozbicki disclose that the lithium-containing ceramic counter-electrode target is a mixed lithium-nicked-gungsten (Li:Ni:W) ceramic target (see Gillaspie, figure 1 and claim 23; i.e., the counter electrode layer 28 comprises a mixed oxide; also see claim 31; i.e., the mixed oxide has the formula LixNi(II)1-yNi(III)yM(A)zO(1-0.5x+0.5y+3z), wherein the M(A) is W(VI), see claim 32).                              
RE claim 7, Gillaspie in view of Rozbicki disclose that depositing, at an underlay station, an underlay of the electrochromic stack; and depositing, at a first conductive layer station, a first conductive layer of the electrochromic stack, wherein the at least a portion of the electrochromic EC layer is deposited onto the first conductive layer deposited at the first conductive layer station; depositing, at a second conductive layer station, a second conductive layer of the electrochromic stack wherein the electrochromic CE layer is deposited onto the second conductive layer deposited at the second conductive layer station; and depositing, at an overlay station, an overlayer of the electrochromic stack (see Gillaspie, paragraph [0061] and figure 1; i.e., an electrochromic layer EC 30, an ion conductive layer IC 32, a counter electrode CE 28, and two conductive layers CL 24/26; also see paragraph [0063] and figure 1; i.e., the conductive layers 24/26 may be further treated with approximate anti-reflective or protective oxide or nitride layers).                             
RE claims 8 and 20, Gillaspie in view of Rozbicki disclose that performing a heat treatment of the electrochromic stack subsequent to depositing the overlayer or the electrochromic CE layer (see Rozbicki, paragraph [0028]; i.e., one or more of the stations may anneal the partially or completely fabricated device).                       
RE claims 9 and 14, Gillaspie discloses the invention substantially as claimed.                        
Gillaspie discloses that an electrochromic stack comprising: an electrochromic layer (EC) 30 deposited on a first conductive layer 26, thereby providing a first deposited electrode (see figure 1 and claim 23); and counter electrode layer 28 deposited on an ion-conductor layer 30, thereby providing a second deposited electrode (see figure 1 and claim 23), wherein the counter electrode layer 28 comprises a mixed oxide having a formula LixNi(II)-yNi(III)yM(A)zO(1-0.5x+0.5y+3z) (see figure 1 and claims 23/31, wherein the M(A) is W(VI) (see claim 32).                                 
However, Gillaspie does not specifically disclose that an electrochromic stack comprises metallic lithium directly overlying an electrochromic EC layer.                          
The feature would be easily derived from the teachings of Rozbicki (see paragraph [0082] and figure 3A; i.e., a layer of metallic lithium may be formed between a counter electrode layer 310 and an electrochromic layer 306; also see paragraph [0028] and figure 3A; i.e., a pane of glass 302 may be passed through successive deposition stations where each station deposits some of all of a particular layer in an electrochromic device stack 320).                                    
Gillaspie and Rozbicki are combinable because they are from the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Gillaspie by including the teachings from Rozbicki in order to reduce or prevent the formation of an interfacial region between the electrochromic layer and the counter electrode layer of a electrochromic device that impacts the performance of the device.                      
RE claims 10 and 15, Gillaspie in view of Rozbicki disclose that an ion-conducting (IC) layer disposed between the metallic lithium and the electrochromic CE layer (see Rozbicki, para [0049] and figure 3A; i.e., ion conducting layer 308 is sandwiched between an electrochromic layer 306 and a counter electrode layer 310; also see paragraph [0080] and figure 3A; i.e., a layer of metallic lithium may be formed between the counter electrode layer 310 and the electrochromic layer 306).                       
Claims 3, 11-13, 16-18 are rejected under 35 U.S.C. 103 as being obvious over Gillaspie et al (US 2013/0182307), hereafter as Gillaspie, in view of Rozbicki et al (US 2014/0182125), hereafter as Rozbicki, and further in view of Phillips (US 2009/0323155).                                 
RE claim 3, Gillaspie in view of Rozbicki disclose the invention substantially as claimed.            
However, Gillaspie in view of Rozbicki do not specifically disclose that wherein the first portion of the electrochromic EC layer has a first thickness that is not less than 20nm, and wherein the first portion of the electrochromic EC layer and the second portion of the electrochromic EC layer have a combined thickness of about 400nm.                               
Phillips teaches that an electrochromic device 100 comprises a glass layer 101 and two solid-state electrochromic cells 102/103 in series (see paragraph [0019] and figure 1); a transparent conductive layer 108 is formed between an electrochromic EC layer 107 and an electrochromic EC layer 109 (see figure 1); and the thickness of the electrochromic layers EC would be in the range about 100-600 nm with about 400 nm being a normal thickness when WOL3 is used (see paragraph [0027] and figure 1).  The motivation of Phillips is to have the capability to block the appropriate icons when the appropriate voltages are applied across the solid-state electrochromic device (see para [0025]).                    
Gillaspie, Rozbicki and Phillips are combinable because they are from  the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Gillaspie in view of Rozbicki by including the teachings from Phillips in order to have the capability to block the appropriate icons when the appropriate voltages are applied across the solid-state electrochromic device.                                    
RE claims 11 and 16, Gillaspie in view of Rozbicki disclose the invention substantially as claimed.        
The additional features of claims 11 and 16 is merely a matter of design option from the teachings from Rozbicki (see Rozbicki, paragraph [0080] and figure 3A; i.e., a layer of metallic lithium may be formed between the counter electrode layer 310 and the electrochromic layer 306) and the disclosures of Phillips (see paragraph [0019] and figure 1; i.e., an electrochromic device 100 comprises a glass of layer 101 and two solid-state electrochromic cells 102/103 in series; and a transparent conductive layer 108 is formed between an electrochromic EC layer 107 and an electrochromic EC layer 109 (see figure 1).                     
 Gillaspie, Rozbicki and Phillips are combinable because they are from  the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Gillaspie in view of Rozbicki by including the teachings from Phillips in order to have the capability to block the appropriate icons when the appropriate voltages are applied across the solid-state electrochromic device.                                       
RE claims 12 and 17, Gillaspie in view of Rozbicki disclose the invention substantially as claimed.        
The additional features of claims 12 and 17 is merely a matter of design option from the teachings from Rozbicki (see Rozbicki, paragraph [0048] and figure 3A; i.e., the ion conducting layer 308 is sandwiched between an electrochromic layer 306 and a counter electrode layer 310); and a layer of metallic lithium may be formed between the counter electrode layer 310 and the electrochromic layer 306 (see paragraph [0080] and figure 3A).                         
RE claims 13 and 18, Gillaspie in view of Rozbicki disclose the invention substantially as claimed.               
The additional feature of claims 13 and 18 is merely a matter of design option from the teachings of Phillips (see paragraph [0019] and figure 1; i.e., an electrochromic device 100 comprises a glass layer 101 and two solid-state electrochromic cells 102/103 in series); a transparent conductive layer 108 is formed between an electrochromic EC layer 107 and an electrochromic EC layer 109 (see figure 1); and the thickness of the electrochromic layers EC would be in the range of about 100-600 nm with about 400 nm being a nominal thickness when WOL3 is used (see para [0027] and figure 1).                 
Gillaspie, Rozbicki and Phillips are combinable because they are from  the same field of endeavor.  It would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to modify Gillaspie in view of Rozbicki by including the teachings from Phillips in order to have the capability to block the appropriate icons when the appropriate voltages are applied across the solid-state electrochromic device.                          

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.               
Kozlowski (US 2022/0055943):             
teach that using physical vapor deposition.                       
Wang et al (US 2016/0209722): 
teach that forming electrochromic device with counter electrode and lithium.                     
Any inquiry concerning this communication from the examiner should be directed to FRED TZENG whose telephone number is 571-272-7565.  The examiner can normally be reached on weekdays from 2:0 pm to 10:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-7565 for After Final communications.          
Informal regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                           
	If you would like assistance from a USPTO Customer Service Representative or 
access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000 (IN USA).                                    
						/FRED TZENG/                                                                                    Primary Examiner, Art Unit 2625                                                                                                                    

FFT
August 23, 2022